ORDER
The Disciplinary Review Board on October 11,1995, having filed with the Court its decision concluding that PEDRO J. BATALLA, JR, of YONKERS, NEW YORK, who was admitted to the bar of this State in 1987, and who was thereafter temporarily suspended from practice by Order of this Court dated August 5, 1994, and who remains suspended at this time, should be suspended from the practice of law for a period of two years on the basis of his plea of guilty to one count of income tax evasion in violation of 26 U.S. C.A. § 7201, conduct reflecting adversely on respondent’s honesty, trustworthiness or fitness as a lawyer (RPC 8.4(b));
And the Disciplinary Review Board further concluding that the suspension should be retroactive to August 5, 1994;
*617And good cause appearing;
It is ORDERED that PEDRO J. BATALLA, JR;., is hereby suspended from the practice of law for a period of two years, retroactive to August 5, 1994, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.